228 F.2d 51
97 U.S.App.D.C. 80
Leonard S. BERMAN, Appellant,v.Marjorie M. BERMAN, a/k/a Marjorie M. Wise, and David Wise,Jr., Appellees.
No. 12699.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 25, 1955.Decided Nov. 23, 1955.

Mr. Victor A. DeLeon, Washington, D.C., for appellant.
Mr. Alvin L. Newmyer, Washington, D.C., with whom Mr. Alvin L. Newmyer, Jr., Washington, D.C., was on the brief, for appellees.  Mr. David G. Bress, Washington, D.C., also entered an appearance for appellees.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
On January 13, 1954, in the District of Columbia, appellee Marjorie got a judgment against appellant, who was then her husband, for separate maintenance ('alimony') and also for maintenance of their minor children.  She got a divorce from appellant in Nevada January 19, 1954, and married appellee Wise September 15, 1954.  On November 24, 1954, our District Court amended its judgment of January 13 by striking the award of alimony.  Though this amendatory judgment relieving appellant of his obligation to pay alimony was entered 'by consent', he afterwards filed the present suit for a declaratory judgment that the Nevada divorce is void.  The District Court did not err or abuse its discretion in dismissing the complaint.


2
Affirmed.